DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the fastening device surrounding at least a portion of an exterior seam of the coincidental weld must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 10-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4516971, Spencer.
	In regards to claim 1, in Figure 9 and paragraphs detailing said figures, Spencer disclose a connection comprising a first profile (11) having a first end and a first lumen, the first profile comprising a first polymeric material and a second profile (12) having a second end and a second lumen, the second profile comprising a second polymeric material, a metal, or combination thereof, wherein the first end and the second end are coincidently welded at an interface (21’, 24’) via an ionized gas treatment to form a sterile coincidental weld.
	Note, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the ionized gas treatment limitation is given little patentable weight.
	In regards to claim 2, in Figure 9 and paragraphs detailing said figures, Spencer disclose the first polymer material and the second polymeric material are the same polymeric material.
	In regards to claim 3, in Figure 9 and paragraphs detailing said figures, Spencer disclose the first polymeric material and the second polymeric material are different polymeric materials.
In regards to claim 10, in Figure 9 and paragraphs detailing said figures, Spencer disclose the first profile comprises a tubing, a port, a connector, a hose, a needle, a nozzle, or combination thereof.
	In regards to claim 11, in Figure 9 and paragraphs detailing said figures, Spencer disclose the coincidental weld is a circumferential seal.
	In regards to claim 12, in Figure 9 and paragraphs detailing said figures, Spencer disclose the coincident weld withstands a seal integrity pressure test of at least 1 psi, such as at least 5 psi, such as at least 10 psi, such as at least 15 psi, or even at least 20 psi air pressure for about 30 minutes under dry and wet conditions.
	In regards to claim 13, in Figure 9 and paragraphs detailing said figures, Spencer disclose the first profile and the second profile have the same wall thicknesses.
	In regards to claim 14, in Figure 9 and paragraphs detailing said figures, Spencer disclose the first profile and the second profile have different wall thicknesses.
	In regards to claim 15, in Figure 9 and paragraphs detailing said figures, Spencer disclose the coincidental weld has a tensile strength between the first profile and the second profile of at least about 10 psi, such as at least about 50 psi, or even at least 300 psi.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer.
	In regards to claims 4-9 and 17, Spencer discloses the claimed invention except for the first and second polymeric material comprising a thermoplastic elastomer, a thermoset elastomer comprising a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof. Applicant has failed to show criticality for the claimed materials. It would have obvious to one having ordinary skill in the art at the time of filing to provide first and second polymeric material with a thermoplastic elastomer, a thermoset elastomer, a diene elastomer, a butyl rubber, a natural rubber, a polyurethane rubber, an ethylene propylene diene monomer rubber, an isoprene rubber, a nitrile rubber, a styrene butadiene rubber, a blend, or combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of US 2006/0284417, Brown.
In regards to claim 16, Spencer discloses the claimed invention except for a fastening device surrounding at least a portion of an exterior seam of the coincidental weld. Brown teaches a method of strengthening a joint with a band of material (fastening device) being welded over the joint (0025]). It would have been obvious to one having ordinary skill in the art at the time of filing to provide a method of strengthening a joint with a band of material (fastening device) being welded over the joint.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spencer in view of US 2016/0235962, Gebauer.
In regards to claim 17, Spencer discloses the claimed invention except for the first profile comprising a first polymeric material comprising a silicone elastomer. Gebauer relates to systems connected with aseptic connectors. Gebauer teaches sterile tube welding for “…suitably connected to a device, a length of tubing or a tubing system through the line connection end and the assembly can then be packaged in a sealed package and presterilized…materials of construction are suitably chosen such that they withstand the particular sterilization conditions used…can typically be plastics, elastomers…[e]xamples of plastics to be used can be polycarbonate and polysulfone, while an example of an elastomer is silicone rubber” ([0024]). It would have been obvious to one having ordinary skill in the art at the time of filing to provide silicone elastomer, since sterile tube welding for suitably connected to a device, a length of tubing or a tubing system through the line connection end and the assembly can then be packaged in a sealed package and presterilized materials of construction are suitably chosen such that they withstand the particular sterilization conditions used…can typically be plastics, elastomers examples of plastics to be used can be polycarbonate and polysulfone, while an example of an elastomer is silicone rubber, as taught by Gebuaer.
Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/Primary Examiner, Art Unit 3679